DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Multiple periods in the claims {extraneous text “1.”} (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deisenroth et al. (WO 2015/157261).
Regarding claims 1-5 and 7-9:  Deisenroth et al. (WO ‘261) discloses oral care compositions [abstract], wherein Toothpaste Formulation B [pg. 37, ln. 1-18] contains 45 wt% sorbitol (70 wt% aqueous solution [pg. 22, ln. 1-3]; 182.17 g/mol), 15 wt% fused silica, 1-5 wt% arginine terpolymer of the invention and hydroxyethyl cellulose [Toothpaste Formulation B; pg. 37, ln. 1-18].  Deisenroth et al. (WO ‘261) discloses as thickening agents such as talcum and hydroxyethyl cellulose [pg. 23, ln. 25 - pg. 24, ln. 20]; i.e. talcum exchanged for hydroxyethyl cellulose as the thickener in Toothpaste Formulation B [see MPEP 2131.02]. 
Deisenroth et al. (WO ‘261) discloses the arginine terpolymer of Formula (I) are polyester amides of xylitol, arginine and succinic acid terpolymers (biopolymer):

    PNG
    media_image1.png
    332
    684
    media_image1.png
    Greyscale
[pg. 13, ln. 1 - pg. 16, ln. 9]. 
The claimed effects and physical properties, i.e. a flow resistance greater than or equal to 8N, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 12-13:  Deisenroth et al. (WO ‘261) discloses applying the oral care compositions (ex. toothpaste Formulation B) to teeth, as well as films containing the compositions [pg. 6, ln. 14-28].

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deisenroth et al. (WO 2015/157261).
Regarding claim 14:  Deisenroth et al. (WO ‘261) discloses oral care compositions [abstract], wherein Toothpaste Formulation B [pg. 37, ln. 1-18] contains 45 wt% sorbitol (70 wt% aqueous solution [pg. 22, ln. 1-3]; 182.17 g/mol), 15 wt% fused silica, 1-5 wt% arginine terpolymer of the invention and hydroxyethyl cellulose [Toothpaste Formulation B; pg. 37, ln. 1-18].  Deisenroth et al. (WO ‘261) discloses contacting oral tissues and teeth with the oral care composition and removing the composition {i.e. via the process of brushing teeth} [pg. 16. ln. 19-26].
Deisenroth et al. (WO ‘261) discloses the arginine terpolymer of Formula (I) are polyester amides of xylitol, arginine and succinic acid terpolymers (biopolymer):

    PNG
    media_image1.png
    332
    684
    media_image1.png
    Greyscale
[pg. 13, ln. 1 - pg. 16, ln. 9]. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he .

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deisenroth et al. (WO 2015/157261).
Regarding claim 15:  Deisenroth et al. (WO ‘261) discloses oral care compositions [abstract], wherein Toothpaste Formulation B [pg. 37, ln. 1-18] contains 45 wt% sorbitol (70 wt% aqueous solution [pg. 22, ln. 1-3]; 182.17 g/mol), 15 wt% fused silica, 1-5 wt% arginine terpolymer of the invention and hydroxyethyl cellulose [Toothpaste Formulation B; pg. 37, ln. 1-18].  Deisenroth et al. (WO ‘261) discloses method of using the oral care compositions by contacting oral tissues and teeth with the oral care composition and removing the composition {i.e. via the process of brushing teeth} [pg. 16. ln. 19-26].
Deisenroth et al. (WO ‘261) discloses the arginine terpolymer of Formula (I) are polyester amides of xylitol, arginine and succinic acid terpolymers (biopolymer):

    PNG
    media_image1.png
    332
    684
    media_image1.png
    Greyscale
[pg. 13, ln. 1 - pg. 16, ln. 9]. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenroth et al. (WO 2015/157261) as applied to claim 1 above.
Regarding claim 6:  Deisenroth et al. (WO ‘261) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Deisenroth et al. (WO ‘261) discloses sorbitol (70 wt% aqueous solution [pg. 22, ln. 1-3]; 182.17 g/mol) and polypropylene glycol of molecular weight of 200-1,000 as the humectant [pg. 21, ln. 25 - pg. 22, ln. 3]; i.e. polypropylene 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenroth et al. (WO 2015/157261) as applied to claim 1 above, and further in view of Kim et al. (US 2018/0250203).
Regarding claim 11:  Deisenroth et al. (WO ‘261) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Deisenroth et al. (WO ‘261) discloses the addition of anti-microbial agents for the prevention of plaque, gingivitis [pg. 20, ln. 16 - pg. 21, ln. 4] and periodontal disease [p. 6, ln. 14-20]. 
Deisenroth et al. (WO ‘261) does not disclose policresulen.  However, Kim et al. (US ‘203) discloses oral care compositions [abstract] containing policresulen as an ingredient for preventing periodontal disease [0021].  Deisenroth et al. (WO ‘261) and Kim et al. (US ‘203) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of oral care compositions containing additives for preventing periodontal disease.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined policresulen, as taught by Kim et al. (US ‘203) in the invention of Deisenroth et al. (WO ‘261), and would have been motivated to do so since Kim et al. (US ‘203) suggests policresulen as an ingredient for preventing periodontal disease [0021].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-10 and 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/347,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed composition of Application No. 16/347,306 (claim 9) containing guanidinyl polymers, phyllosilicate fillers and paste forming liquids anticipates the instant claimed composition (claims 1-6 and 9-10) containing guanidinyl polymers, phyllosilicate fillers and paste forming liquids.  Additionally, while claim 1 of Application No. 16/347,306 does not contain phyllosilicate fillers and paste forming liquids, it would have been obvious to have added phyllosilicate fillers and paste forming liquids to claim 1, as Application No. 16/347,306 claims phyllosilicate fillers [claim 9] and paste forming liquids [claim 5], thereby forming compositions which substantially overlap in scope with instant claims 1-10 and 12-14.
The claimed effects and physical properties, i.e. a flow resistance greater than or equal to 8N, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].


Response to Arguments
Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. The rejection of claims based upon Deisenroth et al. (WO 2015/157261) is maintained.
Deisenroth et al. (WO ‘261) was relied on for disclosing Toothpaste Formulation B [pg. 37, ln. 1-18] contains 45 wt% sorbitol (70 wt% aqueous solution [pg. 22, ln. 1-3]; 182.17 g/mol), 15 wt% fused silica, 1-5 wt% arginine terpolymer of the invention and talcum [Toothpaste Formulation B; pg. 37, ln. 1-18]; talcum exchanged for hydroxyethyl cellulose as the thickener in Toothpaste Formulation B [see MPEP 2131.02]. 
As Deisenroth et al. (WO ‘261) discloses a dental composition substantially identical to the claimed composition, the claimed effects and physical properties, i.e. a flow resistance greater than or equal to 8N, would inherently be achieved by a composition with all the claimed ingredients.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). [See MPEP 2112].  Evidence {data} would need to be provided showing the composition disclosed by Deisenroth et al. (WO ‘261) does not necessarily or inherently possess the characteristics of the claimed product.
Kim et al. (US 2018/0250203) was relied on for disclosing oral care compositions [abstract] containing policresulen as an ingredient for preventing periodontal disease [0021].  
The nonstatutory double patenting over copending Application No. 16/347,306 is maintained {see above}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767